Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 was received and has been entered.  Claims 1, 7, and 9 were amended. Claims 21-26 have been added. Claims 3, 5, 8,10, 12-13, and 17-19 have been cancelled. Claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26 are in the application. Claims 16 and 20 have been withdrawn.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of a new title. 
 The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter based on the limitation “controller is programmed to generate a third signal and the second pump is configured to reverse the flow of the coating in response to the third signal” is withdrawn based on the deletion of claim 8.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter based on the limitation “deposit the coating onto the substrate at a substantially even thickness along the entire patch via an outlet of the coating applicator without a valve to control deposition” in claims 1 and 9.
Claim Objections
The previous objection to claims 1, 5, 9 and 13 are withdrawn based on the amendment to claims 1 and 9 and deletion of claims 5 and 13.
The previous objection to claim 13 is withdrawn based on the cancellation of claim 13.
The previous objection to claim 5 for being dependent on a cancelled claim is withdrawn based on the cancellation of claim 5.
Claim Interpretation
Claims 1 and 9 recite the term “substantially even thickness”. Examiner is considering this term to be definite to a person of ordinary skill in the art based on the description provided in paragraphs 4, 24, 31 and Figs. 3-4.
Claim Rejections - 35 USC § 112 
Claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
Claims 1 and 9 recite the following limitation “deposit the coating onto the substrate at a substantially even thickness along the entire patch via an outlet of the coating applicator without a valve to control deposition” in claims 1 and 9. Examiner is considering the limitation “without a valve” to be negative limitation. This limitation lacks explicit support in the specification. Claims 2, 4, 6-7, 11, 14-15, and 21-26 are rejected for their dependence on an indefinite claim.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
A suggested revision to positively claim the structure shown in Fig. 1 is as follows : wherein the second pump having a feed port to allow continuous recirculation through distribution lines when the second pump is stopped, said second pump having an output port that connects directly to an applicator die of the coating applicator. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “high-response” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “high-response” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 4, 6-7, 11, 14-15, and 21-26 are rejected for their dependence on an indefinite claim.  
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 4-5, and 7-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) is withdrawn based on the amendment to claim 1. 
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) as applied to claim 1 and further in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) as applied to claim 1 and further in view of US Pat. Pub. No. 20140008832 A1 to Yang et al (hereinafter Yang) is withdrawn based on the amendment to claim 1.
The previous rejection of claims 9, 11, and 13-14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 20130020028 A1 to Takumi Nakano and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) is withdrawn based on the amendment to claim 9.
The previous rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080286475 A1 to Liu et al (hereinafter Liu) in view of US Pat. Pub. No. 20140234553 A1 to O’Hare et al ( hereinafter O’Hare) and US Pat. Pub. No. 20130020028 A1 to Takumi Nakano and US Pat. Num. 6,540,833 B1 to Gibson et al (hereinafter Gibson) as applied to claim 9 and further in view of US Pat. Pub. No. 6,139,639 to Kitamura et al (hereinafter Kitamura) is withdrawn based on the amendment to claim 9.

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
declaration under 37 CFR 1.132 filed 11/15/2021 is insufficient to overcome the rejection of claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26  based upon the previous rejection as set forth in the last Office action because:  the arguments offered do not establish a connection to the claim limitations. 
"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007); Veritas Techs. LLC v. Veeam Software Corp., 835 F.3d 1406, 1414-15 (Fed. Cir. 2016)
Additionally, the declaration under 37 CFR 1.132 filed 11/15/2021 is insufficient to overcome the rejection of claims 1, 2, 4, 6-7, 9, 11, 14-15, and 21-26  based upon the previous rejection as set forth in the last Office action because: the declaration does not include objective data or fact pattern to distinguish clearly over the prior art.
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)). 
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARL KURPLE/Primary Examiner
Art Unit 1717